Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February29, 2016 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the iShares® Gold Trust’s Annual Report on Form 10-K for the year ended December31, 2015. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers LLP San Francisco, California April 15, 2016
